1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     TAYLOR M. PAPPAS, an individual,                  Case No. 3:18-cv-00098-MMD-WGC

10                                   Plaintiff,                      ORDER
             v.
11
      NEVADA DEPARTMENT OF PUBLIC
12    SAFETY, DIVISION OF PAROLE AND
      PROBATION,
13
                                  Defendant.
14

15   I.     SUMMARY

16          Plaintiff Taylor Pappas filed this action on March 5, 2018. (ECF No. 1.) She appears

17   to allege disability discrimination against her employer for failure to accommodate,

18   promote, and “chilling behavior,” and retaliation under § 504 of the Rehabilitation Act, as

19   amended, 29 U.S.C. § 794, and the Americans with Disabilities Act (“ADA”), 42 U.S. C. §

20   12101. 1 (Id.) Defendant Nevada Department of Public Safety, Division of Parole and

21   Probation moves to dismiss Plaintiff’s complaint (“Complaint”) for failure to properly name

22   Defendant, and failure to state a claim under Federal Rule of Civil Procedure 12(b)(6),

23   raising timeliness and pleading issues. 2 (ECF Nos. 4, 9.) Finding only some of Plaintiff’s

24   ///

25
            1In
              her jurisdictional statement, Plaintiff purports to bring her claims under the ADA,
26   the Rehabilitation Act, “NRS [§] 613.330, and 42 U.S.C. § 1983.” (ECF No. 1 at 1.)
     However, none of her claims are particularly alleged under § 1983 or NRS § 613.330. The
27   ADA expressly pertains to only her third and fourth claims.
            2Initially,
                   Defendant sought dismissal based on insufficient service of process under
28
     Federal Rule of Civil Procedure 12(b)(5) (ECF No. 4). However, Defendant no longer
1    claims viable, the Court will grant Defendant’s motion to dismiss (“Motion”) (ECF No. 4) in

2    part and deny it part. 3

3    II.    DISCUSSION

4           A.      Preliminary Matters: Failure to Properly Name Defendant and Service

5           Contrary to Defendant’s request, the Court declines to dismiss the Complaint for

6    failure to properly name the State of Nevada ex rel the Nevada Department of Public

7    Safety (“DPS”) as a defendant. (ECF No. 4 at n.1, 8 (quoting NRS § 41.031(2) (“In any

8    action against the State of Nevada, the action must be brought in the name of the State

9    of Nevada on relation of the particular department, commission, board or other agency of

10   the State whose actions are the basis for the suit.”)).)

11          The ethos of the Ninth Circuits decision in Barsten v. Dep’t of Interior speaks directly

12   to the situation before the Court. 896 F.2d 422, 423 (9th Cir. 1990).

13          A suit at law is not a children’s game, but a serious effort on the part of adult
            human beings to administer justice; and the purpose of process is to bring
14          parties into court. If it names them in such terms that every intelligent person
            understands who is meant . . . it has fulfilled its purpose; and courts should
15          not put themselves in the position of failing to recognize what is apparent to
            everyone else.
16

17   Id. (citation omitted). Here, Plaintiff expressly sues DPS, and its Division of Parole and
18   Probation “a department of the State of Nevada” (ECF No. 1 at 10). It is therefore evident
19   that Plaintiff is essentially bringing an action against the state. Consequently, the Court
20   declines to grant dismissal on this basis.
21          Nonetheless, the Court is left to rely only on Defendant’s concession that the
22   “proper” defendant has been named and served, and therefore the Court may
23   appropriately exercise jurisdiction. See Lofton v. Heckler, 781 F.2d 1390, 1392 (9th Cir.
24   1986) (viewing as jurisdictional a failure to name and serve the proper defendant within
25   the thirty-day time period for filing a complaint).
26
     seeks dismissal on that ground, positing that the issue appears to be moot. (ECF No. 9 at
27   3–4.)
28          3In
              addition to Defendant’s Motion (ECF No. 4), the Court has considered Plaintiff’s
     response (ECF No. 7) and Defendants’ reply (ECF No. 9).
                                               2
1           The Rehabilitation Act, under which Plaintiff asserts all her claims, and which the

2    ADA expressly modeled, see infra, adopts the rights, remedies, and procedures of §

3    2000e-16 of the Civil Rights Act of 1964, making them applicable to disability

4    discrimination claims. Barsten, 896 F.2d at 422–23. Section 2000e-16(c) requires that the

5    head of the appropriate department, agency, or unit be named as a defendant. The Ninth

6    Circuit has held that a complaint against a department is insufficient where the

7    department’s head is the proper defendant. United States Postal Serv., 740 F.2d 714, 715

8    (9th Cir. 1984) (complaint against United States Postal Service insufficient when proper

9    defendant is Postmaster General). But, in Barsten, the appeals court also found a

10   defendant to be sufficiently named where the body of the complaint and documents

11   attached to the complaint or moving papers make it plain who is intended as the defendant.

12   896 F.2d at 423–24.

13          However, here not only is the head of DPS not named in the Complaint, there is

14   nothing in the Complaint, attached to the Complaint, or attached to the moving papers

15   “mak[ing] it plain” that the head of DPS is intended as a defendant. Cf. id. at 423 (finding

16   it sufficient that the allegations in the complaint adequately set forth the Secretary of the

17   Interior has the intended defendant, and that a letter appended to the government’s

18   moving papers from the Office of the Secretary also made the matter clear); Rice v.

19   Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085–86 (9th Cir. 1983)

20   (expressing satisfaction that the proper defendant is named where the body of the

21   complaint made it clear what party was intended as defendant and the “administrative

22   disposition of the discrimination complaint is attached to a complainant’s timely filing”).

23          Additionally, in responding to the Motion, Plaintiff contends she initially served an

24   administrative assistant at the “Division of Parole and Probation” who represented that she

25   could properly accept service. (ECF No. 7 at 2.) Plaintiff also notes that she had “caused

26   the summons and complaint to be served again” after the Motion was filed (ECF No. 8)

27   “and will file proof of service as soon as such is accomplished.” (ECF No. 7 at 3.) To date,

28   the Court has yet to receive the promised proof of service.

                                                   3
1           The only assurance this Court has of its jurisdiction is concession by Defendant

2    that improper service is no longer an issue, and its indication that Plaintiff properly

3    effectuated service on DPS’s head—“Director Wright”—after Plaintiff filed her response to

4    the Motion. (ECF No. 9 at 3–4 & n.3; see also ECF No. 8.) Specifically, Defendant

5    provides: “Plaintiff caused the Complaint to be re-served; this time at DPS headquarters

6    and on the person who is authorized to accept service on behalf of the Director of DPS.”

7    (ECF No. 9 at 4.) Further, Defendant raises no issue about the timeliness of the service.

8    Based on Defendant’s information, the Court proceeds by assuming it properly has

9    jurisdiction. The Court will also allow Plaintiff to amend the Complaint’s caption to properly

10   name the defendant(s).

11          B.     Dismissal under Rule 12(b)(6)

12          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

13   relief can be granted.” Fed. R. Civ. P. 12(b)(6). Under Bell Atl. Corp. v. Twombly, 550 U.S.

14   544, 555 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009), though the Court

15   must accept a plaintiff’s well-pleaded factual allegations as true, the complaint must

16   contain sufficient factual matter to state a viable claim which is plausible on its face, and

17   showing the plaintiff is entitled to relief. Mere recitals of the elements of a cause of action,

18   supported only by conclusory statements, do not suffice. Iqbal, 556 U.S. at 678. A

19   complaint must contain either direct or inferential allegations concerning “all the material

20   elements necessary to sustain recovery under some viable legal theory.” Twombly, 550

21   U.S. at 562 (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir.

22   1989)).

23                 1.     Statute of Limitations

24          As a preliminary issue, Defendant contends Plaintiff’s claims are time-barred as

25   asserted under the Rehabilitation Act. (ECF Nos. 4, 7.) Plaintiff filed the Complaint largely

26   asserting conduct by Defendant that falls beyond the applicable two-year statute of

27   limitations period, and equitable tolling does not apply. However, because the allegations

28   in the Complaint do not entirely allow the Court to make temporal distinctions in the

                                                    4
1    conduct purportedly giving rise to Plaintiff’s claims, the Court cannot grant full relief based

2    solely on the statute of limitations.

3           The Rehabilitation Act does not contain its own statute of limitations. “Generally,

4    where Congress does not create a federal statute of limitations, [a court] look[s] to state

5    law for limitations provisions.” Two Rivers, 174 F.3d at 992 (citation omitted); see Ervine

6    v. Desert View Reg’l Med. Ctr. Holdings, LLC, 753 F.3d 862, 869 (9th Cir. 2014) (stating

7    the limitations period for a claim under the Rehabilitation Act is adopted from state law).

8    Nevada’s two-year statute of limitations for personal injuries is applicable here. See NRS

9    § 11.190(4)(e); see also Ervine, 753 F.3d at 869 (citing id.) Federal courts also apply the

10   forum state’s tolling law, including equitable tolling, where not inconsistent with federal

11   law. Wisenbaker v. Farwell, 341 F. Supp.2d 1160, 1163 (D. Nev. 2004) (citations omitted);

12   see also TwoRivers, 174 F.3d at 992 (“[W]here the federal courts borrow the state statute

13   of limitations, we also borrow the forums state’s tolling rules.”). Nonetheless, federal law

14   determines when the claim begins to accrue. Ervine, 753 F.3d at 869. “A federal claim

15   accrues when the plaintiff knows or has reason to know of the injury that is the basis of

16   the action.” Pouncil v. Tilton, 704 F.3d 568, 574 (9th Cir. 2012).

17          Here, Plaintiff specially brought her first two claims under § 504 of the Rehabilitation

18   Act. (ECF No. 1 at 8, 9.) She alleges claims three and four under either the Rehabilitation

19   Act or the ADA. (Id. at 10, 11.) Defendant argues these claims are time-barred to the

20   extent they are asserted under the Rehabilitation Act because they fall outside of the two-

21   year limitations period under NRS § 11.190(4)(e). (ECF Nos. 4, 9.)

22          Plaintiff does not dispute that the claims are subject to a two-year limitations period

23   or that NRS § 11.190(4)(e) provides the applicable limitations statute. (See generally ECF

24   Nos. 1, 7.) But, Plaintiff argues that her claims are not time-barred because the limitations

25   period was (1) tolled and (2) the violations are continuing.

26   ///

27   ///

28   ///

                                                   5
1                         a.     Statutory and Equitable Tolling

2           As to tolling, Plaintiff argues that the limitations period was statutorily tolled under

3    NRS § 613.430 and/or equitably tolled while she pursued administrative relief since 2015.

4    (ECF No. 7 at 4–5; ECF No. 4-1 4.)

5           Plaintiff’s statutory tolling argument is unavailing. It is evident that any tolling NRS

6    § 613.430 provides expressly applies to cases asserted under NRS § 613.420. See NRS

7    § 613.430. Here, Plaintiff makes her claims under the Rehabilitation Act, a federal statute

8    to which NRS § 11.190(4)(e)’s limitations period applies. And, the Court cannot find that

9    NRS § 11.190(4)(e) statutorily provides for tolling, beyond a party being absent from the

10   state at the time an action accrues under NRS § 11.300, which is not relevant here.

11          Further, “[t]he Nevada Supreme Court has not published a case in which it was

12   faced with the prospect of applying the doctrine of equitable tolling to [NRS] §

13   11.190(4)(e).” Wisenbaker, 341 F. Supp.2d at 1164. But, without limiting the application of

14   the doctrine of equitable tolling, the state supreme court provides several factors to

15   consider in determining when equitable tolling is appropriately applied:

16          The diligence of the claimant; the claimant’s knowledge of the relevant facts;
            the claimant’s reliance on authoritative statements by the administrative
17          agency that misled the claimant about the nature of the claimant’s rights; any
            deception or false assurances on the part of the employer against whom the
18          claim is made; the prejudice to the employer that would actually result from
            delay during the time that the limitations period is tolled; and any other
19          equitable considerations appropriate in the particular case.

20   Seino v. Employers Ins. Co. of Nevada, 111 P.3d 1107, 1114 (Nev. 2005).

21          In her response to the Motion, Plaintiff argues for equitable tolling contending only

22   that she diligently pursued her administrative claims, there is no prejudice to Defendant

23   from delay, and justice favors tolling. (ECF No. 7 at 5.) First, Plaintiff cannot be deemed

24   ///

25          4The   Court’s consideration of ECF No. 4-1, which is Plaintiff’s EEOC filing, does
     not convert Defendant’s motion to a motion for summary judgment. See Lee v. City of Los
26   Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (identifying two exceptions to “the requirement
     that consideration of extrinsic evidence converts a 12(b)(6) motion to a summary judgment
27   motion[,]” including documents, like ECF No. 4-1, with unquestioned authenticity and the
     plaintiff’s complaint necessarily relies on them). Here, Plaintiff references her EEOC filing
28   throughout the Complaint. (ECF No. 1.)

                                                   6
1    diligent in pursuing her claim even assuming she was diligent in exhausting administrative

2    remedies because she was not required to exhaust other forms of relief to sue under the

3    Rehabilitation Act as she does here. See Smith v. Barton, 914 F.2d 1330, 1338 (9th Cir.

4    1990) (citation omitted) (“[P]rivate plaintiffs suing under section 504 need not first exhaust

5    administrative remedies.”); cf. Wisenbaker, 341 F. Supp. 2d at 1165 (providing cases in

6    which the statute of limitations was equitable tolled because a party was required to pursue

7    administrative action). It is uncontested that Plaintiff had knowledge of relevant facts to

8    bring the claims she alleged in her 2015 EEOC filing before the limitations period expired.

9    Plaintiff also does not allege that she was misled by any administrative agency about the

10   nature of her rights. She only argues that she “entrusted her claims to the EEOC” and for

11   several years relied on that agency to conduct an investigation, until she “discovered” she

12   would be able to pursue her claims by requesting a right to sue letter. (ECF No. 7 at 5.)

13   But, as have already been made evident Plaintiff did not need a right to sue letter to assert

14   claims under the Rehabilitation Act in court.

15          Further, Plaintiff makes no claim of deception by Defendant. She also merely hints

16   at “false assurances.” For example, she indicates that Defendant failed to “comply with its

17   commitments to accommodate her ASD[—Autism Spectrum Disorder,]” sometime after

18   Defendant had filed a defense to her EEOC complaint and after directing her to “return to

19   work without explanation or apology.” (ECF No. 1 at 7, 9.) This is after she had been on

20   “unpaid, forced, sick leave” for nearly a year. (Id. at 9.)

21          Additionally, relying on State, Dep’t of Human Res., Welfare Div. v. Shively

22   (“Shively”), 871 P.2d 355, 356 (1994), Plaintiff argues that the Court should allow her

23   claims to proceed because Nevada favors the resolution of discrimination claims in the

24   administrative process. (ECF No. 7 at 5 (quoting 871 P.2d at 356) (“When an injured

25   person has several legal remedies and, reasonably and in good faith, pursues one

26   designed to lessen the extent of the injury or damages, the statute of limitations does not

27   run on the other while he is thus pursuing the one [.]”).) Plaintiff argues that allowing the

28   statute of limitations to bar her claims would be to allow the delays of EEOC bureaucracy

                                                     7
1    to deny her a hearing on the merits of her claims. (ECF No. 7 at 6.) She suggests the

2    limitations period is a mere procedural technicality that Nevada courts disfavor. (Id.)

3           But, the Nevada Supreme Court limited Shively. See Siragusa v. Brown, 971 P.2d

4    801, 808 n.7. (Nev. 1998). The Court agrees with Plaintiff that, relying on California

5    authority, Shively broadly suggests that a statute of limitations is an immaterial procedural

6    technicality that should be equitably tolled to prevent the unjust forfeiture of causes of

7    action where the litigant is “entrenched in the administrative process” regardless of

8    whether the litigant was required to pursue administrative action. 871 P.2d at 356.

9    However, in Siragusa, the Nevada Supreme Court clarified that Shively should be limited

10   to its facts as a case “tolling fraud claim during the pendency of administrative claim where

11   State was required to pursue administrative action, and law favored resolution in that

12   forum.” 971 P.2d at 808 n.7. As this Court have already pointed out, there was no

13   requirement that administrative relief be pursued here. Further, it does not appear Plaintiff

14   was “entrenched” in the administrative process. The Court gleans that Plaintiff filed a

15   charge with the EEOC and waited years for the agency to investigate before she finally

16   decided to file suit in court.

17          In any event, Nevada still recognizes that fundamentally “[e]quitable tolling

18   operates to suspend the running of a statute of limitations when the only bar to a timely

19   filed claims is procedural technicality[,] . . . the danger of prejudice to the defendant is

20   absent, and the interests of justice so require.” State Dep’t of Taxation v. Masco Builder

21   Cabinet Grp., 265 P.3d 666, 671 (Nev. 2011). As a preliminary matter, the limitations

22   period is the only bar to Plaintiff’s Rehabilitation Act claims being considered on their

23   merits. And, public policy generally favors the disposition of cases on their merits.

24          However, the Court concludes that Defendant would be prejudiced if it permits

25   equitable tolling based on Plaintiff’s 2015 administrative filing because Plaintiff’s EEOC

26   filing is substantially different from the claims raised in the Complaint and therefore could

27   not have fully apprised Defendant of the claims against it. (Compare ECF No. 4-1 with

28   ECF No. 1.) For example, unlike in the Complaint, Plaintiff’s EEOC filing, as it relates to

                                                  8
1    accommodation and promotion was brought under the ADA—not the Rehabilitation Act.

2    (Id.) Further, unlike the Complaint, the EEOC filing is devoid of meaningful specificity about

3    what Plaintiff’s disability is, it states differing arguments about how Defendant failed to

4    accommodate her and did not allege that Defendant failed to promote Plaintiff because of

5    any disability. (Id.) Nor did the EEOC filing assert the numerous examples of “chilling” or

6    retaliatory behavior for attempting to assert her statutory rights as the Complaint does.

7    (Id.) Accordingly, it is difficult to conclude that Plaintiff’s EEOC filing fully or even

8    adequately apprised Defendant of the claims alleged in the Complaint so Defendant could

9    properly investigate or prepare a defense. Moreover, it seems the delay in a response

10   from the EEOC may have been due to the lack of clarity in Plaintiff’s own filing. And, the

11   fact that Plaintiff could have filed a lawsuit all along makes her delay to file her Complaint

12   borderline unreasonable. Accordingly, the Court declines to equitably toll the claims.

13                         b.     “Continuing” Discrete Violations

14           Plaintiff next argues her claims are not barred by the statute of limitations because

15   Defendant’s violations are “ongoing.” (ECF No. 7 at 6.) She cites to Ervine and Nat’l R.R

16   Passengers Corp. v. Morgan (“Morgan”), 536 U.S. 101 (2002) to support her argument.

17   (Id.)

18           Morgan provides that “[e]ach discrete discriminatory act starts a new clock for filing

19   charges alleging that act.” 536 U.S. at 113. “A discrete act of discrimination is an act that

20   in itself constitutes a separate actionable unlawful employment practice and that is

21   temporally distinct.” Ledbetter v. Goodyear Tire & Rubber Co., Inc., 550 U.S. 618, 638

22   (2007) (internal quotations and citation omitted), superseded by statute, Pub. L. No. 111-

23   2, 123 Stat. 5. “The existence of past acts and the employee's prior knowledge of their

24   occurrence . . . does not bar employees from filing charges about related discrete acts so

25   long as the acts are independently discriminatory and charges addressing those acts are

26   themselves timely filed.” Morgan, 536 U.S. at 113; see also Ervine, 753 F.3d at 870 (“A

27   claim under the [Rehabilitation] Act will not be untimely merely because similar, even

28   identical, violations of the Act occurred outside the statutory period.”); Pouncil, 704 F.3d

                                                   9
1    the same inquiry. Duvall v. County of Kitsap, 260 F.3d 1124, 1135, 1141 (9th Cir. 2001)

2    (noting the ADA is expressly modeled after § 504 of the Rehabilitation Act).

3                         a.     Failure to Accommodate (First Claim for Relief)

4           Plaintiff’s failure to accommodate claims are either time-barred or not adequately

5    pleaded. Her failure to accommodate claims stem from Defendant’s alleged failure to

6    accommodate her hip dysplasia and ASD. Plaintiff’s hip dysplasia allegations fall within

7    the group of discrete and temporally distinct conduct that is time-barred based on her

8    allegations. The ASD claim is not adequately pleaded.

9           To state a prima facie case for failure to accommodate under the Rehabilitation Act,

10   a plaintiff must show she (1) is a person with a disability, (2) is otherwise qualified for

11   employment—with or without reasonable accommodation she can perform the essential

12   functions of the employment position that she holds or desires, and (3) suffered

13   discrimination because of her disability. Walton v. U.S. Marshals Serv., 492 F.3d 998,

14   1005 (9th Cir. 2007) (citation omitted); Bates v. United Parcel Serv., Inc., 511 F.3d 974,

15   989 (9th Cir. 2007) (en banc). Here, the discrimination is the alleged failure to provide for

16   reasonable accommodation. See 42 U.S.C § 12112(b)(5)(A).

17          Defendant argues the Complaint is devoid of allegations necessary to state a

18   plausible claim for relief because Plaintiff failed to assert that the accommodations she

19   allegedly requested are required to enable her to perform the essential functions of her

20   job. (ECF No. 4 at 10–11; ECF No. 9 at 9.) The Court agrees. Plaintiff’s allegations

21   pertaining to requested accommodations make no unambiguous connection to the

22   essential functions of her job as an administrative assistant. In fact, the Court found the

23   only mention of essential functions in the following sentence of the Complaint: “With

24   reasonable accommodations, in particular those implemented after she spent nearly a

25   year on unpaid, forced, sick leave, [Plaintiff] can perform the essential functions of her job

26   as an administrative assistant.” (ECF No. 1 at ¶ 57.) This sentence suggests to the Court

27   that Defendant has already provided Plaintiff with the accommodations she needs to

28   perform the essential functions of her jobs. The Court concludes that Plaintiff has failed to

                                                  11
1    adequately plead a material component of her failure to accommodate her ASD claim.

2    Accordingly, the Court will dismiss Plaintiff’s first claim for relief based on a failure to

3    provide reasonable accommodation.

4           However, the Court will permit Plaintiff to amend the claim as to her ASD because

5    amendment is not clearly futile. See, e.g., Foman v. Davis, 371 U.S. 178, 182 (1962)

6    (providing factors for denying an amendment and that Rule 15 a’s declaration that leave

7    to amend “shall be freely given when justice so requires” should be “heeded”).

8                          b.     Failure to Promote (Second Claim for Relief)

9           Plaintiff has alleged failure to promote claims that are not time-barred and which

10   amount to plausible claims under Iqbal and Twombly.

11          To establish this claim, Plaintiff must demonstrate: (1) she is an individual with a

12   disability; (2) she is otherwise qualified to receive the benefit; (3) she was denied the

13   benefit solely by reason of her disability; and (4) Defendant receives federal financial

14   assistance. Duvall, 260 F.3d at 1135.

15          The first and fourth prongs are adequately pleaded—Plaintiff alleges Defendant

16   received federal assistance for its programs and she has been diagnosed with ASD. (ECF

17   No. 1 at ¶¶ 7, 12.) Further, Plaintiff’s failure to promote claims include an alleged failure to

18   promote as recently as November 2017. (Id. at ¶¶ 52, 53.) Plaintiff alleges that she

19   continues to be passed over for advancement positions even where she is told she is the

20   most qualified candidate for the position, thus the second prong is adequately pleaded.

21   (Id.) A conclusion on the third prong is more difficult. Plaintiff’s allegations may be read to

22   claim that she was not promoted because of her subjective performance during interview,

23   and not solely because of her ASD. (Id. at ¶¶ 53, 66.) But, it appears that Plaintiff is alleging

24   that her interview performance was impacted by her ASD not being properly considered—

25   because the “high-pressure interviews” exacerbated her ASD. (Id.) It seems clear that

26   Plaintiff attributes Defendant’s alleged refusal to promote her to be solely due to her

27   disability. Accordingly, the Court will permit this claim to proceed.

28   ///

                                                    12
1                       c.     “Chilling Behavior” and Retaliation (Third and Fourth
            Claims for Relief)
2

3           The parties appear to agree that Plaintiff’s “chilling behavior” claim (third claim) is
4    in gist an interference claim requiring the same elements as her retaliation claim (fourth
5    claim) under either the Rehabilitation Act or the ADA. (ECF No. 4 at 13–14; ECF No. 7 at
6    10.) Accordingly, the Court will deem them to be a single claim of retaliation.
7           To succeed on a claim for retaliation, a plaintiff must establish: (1) involvement in a
8    protected activity; (2) an adverse employment action; and (3) a causal link between the
9    two. Coons v. Sec’y of U.S. Dep’t of Treasury, 383 F.3d 879, 887 (9th Cir. 2004) (quotation
10   omitted); see also Pardi v. Kaiser Found. Hosp., 389 F.3d 840, 849 (9th Cir. 2004)
11   (discussing    retaliation    under     the    ADA).     “[A]n action is    cognizable     as
12   an adverse employment action if it is reasonably likely to deter employees from engaging
13   in protected activity.” Ray v. Henderson, 217 F.3d 1234, 1243 (9th Cir. 2000). As to the
14   final element, a plaintiff specifically “must establish a link between [her] request for a
15   reasonable accommodation” and the alleged adverse employment action(s). Coons, 383
16   F.3d at 887.
17          As indicated, several of Plaintiff’s allegations directly associated with her third and
18   fourth claims are stated in a way that makes it difficult for the Court to assess whether they
19   fall among the claims that are or are not time-barred—before or after March 5, 2016. (ECF
20   No. 1 at ¶¶ 75, 82 (difficult to ascertain timing); see also ¶¶18, 19, 20–29, 41–42, (time-
21   barred allegations).)
22          However, Plaintiff does manage to allege information to make out retaliation claims
23   that are clearly not time-barred. (See id. at ¶¶ 49–51, 77–78, 84–85.) But, to the extent
24   Plaintiff merely asserts mistreatment by her coworkers not amounting to adverse
25   employment action by Defendant, her allegations fail as a matter of law. 5 (Id. at ¶¶ 49–
26
            5See  Ray, 217 F.3d at 1241 (citation omitted) (noting that mere ostracism by
27   coworkers is not actionable as to the employer); Strother v. S. California Permanente Med.
     Grp., 79 F.3d 859, 869 (9th Cir. 1996) (citing Fisher v. San Pedro Peninsula Hosp., 214
28   Cal. App.3d 590, 615 (1989)) (explaining that ostracism does not amount to a hostile work
     environment claim that could make an employer liable for retaliation).
                                                 13
1    51.) Nonetheless, Plaintiff’s merged retaliation claim will proceed. Plaintiff has stated a

2    claim of retaliation grounded in her failure to promote claim which the Court found

3    cognizable and not time-barred, and which—viewing the Complaint in its entirety—Plaintiff

4    connects to her disability and request(s) for accommodations. (Id. at ¶¶ 77–78, 84–85.)

5    Ray, 217 F.3d at 1241 (internal quotation and citation omitted) (“adverse employment

6    actions includes . . . refusal to promote”).

7           Additionally, the Court will permit Plaintiff to amend her merged retaliation claim to

8    (1) state viable claims based on her allegations that are presently ambiguous in terms of

9    timing, but which may be discrete and temporally distinct claims falling within the

10   limitations period, and (2) allege any claims stemming from mistreatment by coworkers

11   which may be adverse employment action to the extent such treatment evidence

12   Defendant’s “toleration of harassment by other employees” against Plaintiff. See Ray, 217

13   F.3d at 1241 (quoting Wyatt v. City of Boston, 35 F.3d 13, 15–16 (1st Cir. 1994)) (indicating

14   that while ostracism cannot constitute an adverse employment action, an employer’s

15   “toleration of harassment by other employees” can).

16   III.   CONCLUSION

17          The Court notes that the parties made several arguments and cited to several cases

18   not discussed above. The Court has reviewed these arguments and cases and determines

19   that they do not warrant discussion as they do not affect the outcome of the motion before

20   the Court.

21          It is therefore ordered that Defendant’s motion to dismiss (ECF No. 4) is granted in

22   part and denied in part. It is granted as to the first claim entirely. It is granted in part as to

23   the combined third and fourth claims for relief as these claims relate to mere mistreatment

24   by coworkers. But, it is denied as to the failure to promote theory. The Court permits leave

25   to amend: (1) failure to accommodate Plaintiff’s ASD as alleged in the first claim for relief;

26   and (2) retaliation as presently alleged in the third and fourth claims for relief based on

27   alleged “chilling” or retaliatory behavior that are discrete and fall within the two-year period

28   ///

                                                    14
1    before the filing of the Complaint, including any claims of mistreatment by coworkers which

2    Defendant tolerates and amounts to an adverse employment action, as noted above.

3          It is further ordered that, if she chooses to amend the Complaint, Plaintiff has thirty

4    days from the date of this order to do so. The amended complaint should be titled “First

5    Amended Complaint.” Failure to file an amended complaint within the prescribed time will

6    result in dismissal of Plaintiff’s failure to accommodate her ASD in the first claim and

7    alleged “chilling” or retaliatory conduct in her third and fourth claims that are presently

8    ambiguous in terms of timeliness or constitutes mere ostracism or mistreatment by

9    coworkers not amounting to adverse employment action by Defendant.

10         DATED THIS 30th day of October 2018.

11

12
                                                      MIRANDA M. DU
13                                                    UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 15
